

117 HR 4618 IH: Short Sale Transparency and Market Fairness Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4618IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Ms. Waters introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to modernize the reporting requirements under section 13(f) of such Act, and for other purposes.1.Short titleThis Act may be cited as the Short Sale Transparency and Market Fairness Act.2.Section 13(f) reporting requirementsSection 13(f) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(f)) is amended—(1)in paragraph (1)—(A)by striking equity securities of a class described in section 13(d)(1) of this title having an aggregate fair market value on the last trading day in any of the preceding twelve months of at least $100,000,000 or such lesser amount (but in no case less than $10,000,000) as the Commission, by rule, may determine, shall file reports with the Commission in such form, for such periods, and at such times after the end of such periods as the Commission, by rule, may prescribe, but in no event shall such reports be filed for periods longer than one year or shorter than one quarter. and inserting covered securities having an aggregate fair market value on the last trading day in any of the preceding twelve months of at least $100,000,000, shall file reports not later than 10 business days after the end of each month with the Commission.; and(B)by striking such equity security and inserting covered security ; and(2)by adding at the end the following:(7)Form of reportsThe Commission may prescribe by rule the form of the reports required under paragraph (1).(8)Covered securityFor purposes of paragraph (1), the term covered security means—(A)an equity security of a class described in subsection (d)(1); or(B)a direct or indirect derivative interest or position (including a security-based swap) in an equity security, as defined by the Commission..3.Regulations relating to short sale disclosuresNot later than 180 days after the date of the enactment of this Act, the Securities and Exchange Commission shall issue rules implementing the amendments made by section 929X of title IX of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C.78a et seq.). 4.Study on confidential treatment of 13(f) reports(a)In generalThe Securities and Exchange Commission shall conduct a study to evaluate the standards and criteria used to determine whether confidential treatment shall apply with respect to an institutional investment manager for purposes of filing a report under section 13(f) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(f)). (b)ReportNot later than 1 year after the date of enactment of this Act, the Securities and Exchange Commission shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the results of the study conducted under subsection (a).(c)RulemakingNot later than 2 years after the date of enactment of this Act, the Securities and Exchange Commission shall issue or revise rules consistent with the results of the study conducted under subsection (a). 